Citation Nr: 0406029	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  99-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2003.  This matter was 
originally on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with post-traumatic stress 
disorder; the evidence does not establish that the veteran 
engaged in combat with the enemy; there is no credible 
supporting evidence that the claimed in-service stressor 
occurred.

2.  There is no competent medical evidence of record that 
shows a causal relationship between the veteran's diagnosed 
generalized anxiety disorder and service and diagnosed 
dysthymia disorder and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including post-traumatic 
stress disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's June 2003 Remand, the RO afforded the 
veteran a VA psychiatric examination in July 2003 and 
obtained a medical opinion that concerned the identity and 
etiology of any psychiatric disorder found on examination.  
The RO also subjected the veteran to a social survey in July 
2003.  Thereafter, the RO readjudicated the veteran's claim.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
August 2003, that affirmed the denial.  By a letter dated in 
August 2003, the RO provided the veteran with the opportunity 
to make any comment desired within 60 days, concerning the 
SSOC.  Based on the foregoing actions, the Board finds that 
the RO complied with the Board's June 2003 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The VCAA 
further provides that VA is required to provide the claimant 
with notice of what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In regard to VA's enhanced duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 1999 
rating decision, July 1999 Statement of the Case (SOC), 
February 2000 SSOC, March 2002 rating decision, March 2002 
SSOC issued by a Decision Review Officer, February 2003 SSOC 
issued by a Decision Review Officer, and August 2003, SSOC 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied.  The SOC and the March 2002 SSOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  In correspondence dated in January 
1999, the RO advised the veteran of the type of information 
and evidence needed to substantiate post-traumatic stress 
disorder claims.  In correspondence dated in August 2001, the 
RO advised the veteran of the VCAA and VA's duties there 
under.  The RO also advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
information and evidence necessary to substantiate the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The Board concludes that VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  Id. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA.  While the notice provided to the 
veteran in August 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The content of the notice made 
clear that the veteran was to provide the RO with any 
information and evidence pertinent to his claim.  After this 
notice to the veteran was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran. 

By virtue of the Board's June 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  In addition to affording the veteran the 
aforementioned examinations in July 2003, the RO obtained VA 
treatment records identified by the veteran.  The RO obtained 
service medical records and relevant service personnel 
records.  As directed by the veteran's service 
representative, the RO requested any available service 
medical records from Fort Leonard Wood hospital and the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Fort Leonard Wood hospital and the NPRC responded 
in the negative.  Lastly, the RO afforded the veteran a local 
hearing in November 1999.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as a result of exposure to a severe spinal 
meningitis outbreak during service.  The veteran reported 
that he was quarantined with many soldiers and he feared that 
he would contract the disease and die like some of the 
soldiers.  The veteran related that he was hospitalized on 
February 4, 1970 for a high temperature; he feared that he 
would not survive.  The veteran also reported that at his 
next duty station at Fort Dix, New Jersey, he roomed with a 
soldier who was a drug user and had contracted Hepatitis B.  
The soldier was a cook like the veteran.  When it was 
discovered that the soldier had Hepatitis B, the veteran and 
many others had to undergo "hepatitis injections against the 
disease."  

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with § 4.125(a); (2) medical evidence of a causal 
nexus between diagnosed PTSD and the claimed in-service 
stressor; and (3) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

VA treatment records dated from July 1998 to June 2002 note a 
diagnosis of generalized anxiety disorder and an impression 
of dysthymia disorder and anxiety, not otherwise specified.  
The treatment records show that the veteran was prescribed 
medication for depression/anxiety.  The treatment records 
also note that the veteran suffered from psychological stress 
and that he complained of depression.  Lastly, the treatment 
records show that the veteran participated in group therapy 
sessions.  The July 2003 VA examination report shows that the 
examiner reviewed the claims file, including the July 2003 VA 
social survey.  The examiner diagnosed generalized anxiety 
disorder.  The examiner commented that the full PTSD syndrome 
was not evident to him.  

The foregoing evidence shows that the veteran is not 
currently diagnosed with PTSD.  According to the July 2003 VA 
examiner, the veteran does not present the full range of 
symptoms that would meet the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders criteria for PTSD.  Thus, it is clear that element 
(1) above has not been met.

With respect to element (3), combat status or verified 
stressors, the DD Form 214 notes that the veteran's military 
occupational specialty was a cook.  The DD Form 214 shows 
that he was awarded the National Defense Service Medal and 
Expert (M-14) ribbon.  The veteran was not awarded any medal 
or decoration that was indicative of combat status.  The DD 
Form 214 and service personnel records show that the veteran 
had no foreign service and no participation in any campaigns 
or operations in a combat capacity.  Thus, the Board finds 
that the objective evidence of record does not establish that 
the veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003).  
Accordingly, in the absence of objective evidence that the 
veteran engaged in combat with the enemy, the veteran must 
show by credible supporting evidence that the claimed in-
service stressor occurred.  Id.  

The service medical records do not document any exposure to 
spinal meningitis or Hepatitis B during service.  The service 
medical records do not document any complaints of, findings 
of, or treatment for spinal meningitis during service.  The 
service medical records included a health record that noted 
that the veteran went to the troop dispensary in March 1970, 
but the reason for the visit was not noted.  An individual 
sick slip dated a week and a half later noted that the 
veteran was ill but no description of the illness was 
provided.  An individual sick slip dated in May 1990 noted 
that the veteran had "nervest problems."  No psychiatric 
disorder was noted.  The records of lab tests performed did 
not note any findings of spinal meningitis or Hepatitis B.  
As previously stated, an inquiry to Fort Leonard Wood that 
concerned the existence of any available medical records was 
negative.  Post-service medical records do not note any 
findings or residuals of spinal meningitis or Hepatitis B.  
Thus, there is no credible supporting evidence that verifies 
that the claimed in-service stressor occurred.  Accordingly, 
it is clear that element (3) described above has not been 
met.

The Board recognizes the veteran's sincere belief in the 
merits of his claim, but even assuming the occurrence of the 
claimed in-service stressor, the veteran is not currently 
diagnosed with PTSD.  Accordingly, a grant of entitlement to 
service connection for PTSD may not be established.  
38 C.F.R. § 3.304(f) (2003).

The Board also finds that the veteran is not otherwise 
entitled to service connection for an acquired psychiatric 
disorder. 

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  

Service medical records show that on the September 1969 
enlistment Report of Medical History, the veteran reported a 
positive response to the question of whether he ever had or 
had now depression or excessive worry.  In the physician's 
summary, the service examiner elaborated that the veteran 
reported that his depression was in response to money 
problems.  No psychiatric disorder was identified at the 
service enlistment examination.  The service enlistment 
examination report shows that he was assigned a physical 
profile of "1" for his psychiatric condition.  See McIntosh 
v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  As no psychiatric 
disorder is identified upon the veteran's entry into service, 
the veteran is presumed 
to have been in sound psychiatric condition.

As previously stated, a May 1970 individual sick slip noted 
that the veteran had "nervest problems," but no psychiatric 
disorder was noted.  There were no complaints of, findings 
of, or treatment for a psychiatric disorder documented in the 
service medical records.  The September 1971 separation 
examination report showed that no psychiatric disorder was 
identified.  The veteran remained assigned to a physical 
profile of "1" for his psychiatric condition.  The Report 
of Medical History noted no relevant complaints.  Thus, the 
service medical records show that no psychiatric disorder 
manifested during service.  

Post-service medical records first note an impression of 
dysthymia disorder and anxiety in August 1998, 27 years after 
the veteran's discharge from service.  The date of onset of 
the identified psychiatric disorder is clearly outside of 
service and beyond the one-year statutory presumptive period 
as well as too remote in time from service to warrant direct 
or presumptive service connection.  The July 2003 VA examiner 
did not find any current psychiatric disorder on examination.  
Rather, the examiner diagnosed generalized anxiety disorder, 
the etiology of which was not determinable.  

While the veteran contends that his psychiatric disorder is 
related to service, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In the absence of competent medical evidence that shows a 
causal relationship between the veteran's diagnosed 
generalized anxiety disorder and service and diagnosed 
dysthymia disorder and service, service connection cannot be 
established.  38 C.F.R. C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



